Exhibit 10.2
Execution Version
THIRD AMENDMENT TO
REVOLVING CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is
made and entered into as of June 5, 2008, by and among BRISTOW GROUP INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”),
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as
Syndication Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation
Agent (the “Documentation Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to a certain Revolving Credit Agreement, dated as of August 3, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower; and
     WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
          1. Amendments.
               Section 7.1(f) of the Credit Agreement is hereby amended by
replacing “$375,000,000” with “$625,000,000”.
          2. Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) reimbursement
or payment of its costs and expenses incurred in connection with this Amendment
or the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrower, each of the Guarantors and the
Lenders.

 



--------------------------------------------------------------------------------



 



          3. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent:
               Each Loan Party (i) is duly organized, validly existing and in
good standing as a corporation, partnership or limited liability company under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified would
not reasonably be expected to result in a Material Adverse Effect;
               The execution, delivery and performance by each Loan Party of
this Amendment (i) are within such Loan Party’s organizational powers and have
been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action, (ii) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (iii) will not violate any Requirements of Law applicable to Borrower or
any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (iv) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(v) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents;
               This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and
               After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, except to the extent limited to a
prior date, and no Default or Event of Default has occurred and is continuing as
of the date hereof.
          4. Reaffirmations and Acknowledgments.
               Reaffirmation of Guaranty. Each Guarantor consents to the
execution and delivery by the Borrower of this Amendment and jointly and
severally ratifies and confirms the terms of the Subsidiary Guaranty Agreement
with respect to the indebtedness now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Guarantor acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of the Borrower to
the Lenders or any other obligation of the Borrower, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrower,
the Subsidiary Guaranty Agreement (i) is and shall continue to be a primary
obligation of the Guarantors, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment,

- 2 -



--------------------------------------------------------------------------------



 



and (iii) is and shall continue to be in full force and effect in accordance
with its terms. Nothing contained herein to the contrary shall release,
discharge, modify, change or affect the original liability of the Guarantors
under the Subsidiary Guaranty Agreement.
               Acknowledgment of Perfection of Security Interest. Each Loan
Party hereby acknowledges that, as of the date hereof, the security interests
and liens granted to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.
          5. Effect of Amendment. Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
          6. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.
          7. No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.
          8. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.
          9. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
          10. Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
          11. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[Signature Pages To Follow]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, under seal in the case of the Borrower and the Guarantors, by
their respective authorized officers as of the day and year first above written.

            BORROWER:

BRISTOW GROUP INC.
      By:   /s/ Joseph A. Baj         Name:   Joseph A. Baj         Title:  
Vice President        GUARANTORS:

AIR LOGISTICS, L.L.C.
      By:   /s/ Randall A. Stafford         Name:   Randall A. Stafford       
Title:   Manager        AIR LOGISTICS OF ALASKA, INC.
      By:   /s/ Joseph A. Baj         Name:   Joseph A. Baj         Title:  
Vice President        AIRLOG INTERNATIONAL, LTD.
      By:   /s/ Joseph A. Baj         Name:   Joseph A. Baj        Title:   Vice
President     

[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            LENDERS:

SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
      By:   /s/ Yann Pirio         Name:   Yann Pirio        Title:   Director 
   

[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            JP MORGAN CHASE BANK, NATIONAL ASSOCIATION, as Syndication Agent and
as a
Lender
      By:   /s/ Thomas E. Okamoto         Name:   Thomas E. Okamoto       
Title:   Vice President     

[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION as Documentation Agent and as
a Lender
      By:   /s/ Michael W. Nygren         Name:   Michael W. Nygren       
Title:   Vice President     

[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WHITNEY NATIONAL BANK, as a Lender
      By:   /s/ William A. Hendrix         Name:   William A. Hendrix       
Title:   Vice President   

[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Gary L. Mingle         Name:   Gary L. Mingle        Title:  
Senior Vice President     

[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 